April 5, 1916. The opinion of the Court was delivered by
The plaintiff got a verdict for $500 against the defendant for a tort to personal property, and the defendant appeals.
History. The plaintiff's servant was driving a 30 horse power motor truck weighing 5,000 pounds along Advent street, in Spartanburg, approaching Main street, which Advent intersects; the defendant's servant was driving a street car in the same instant along Main street; the motor truck collided with the street car, and the result was an alleged injury to the motor truck; and to repair that this action was brought.
Three issues were argued by the appellant. The appellant contends: (1) A verdict ought to have been directed for the defendant; (2) there was incompetent testimony adduced; (3) the Court ought to have charged the seventh request, but declined to do so. There was some question below as to whether Spartanburg's Main street is a highway, and whether section 602 of the Criminal Code had relevancy to it. But the plaintiff abandoned that contention.
1. We are of the opinion, upon a review of the testimony, that a verdict could not have been directed. There was sharp conflict in the testimony, about which a jury ought to judge.
2. We are of the opinion that McCarty's testimony was incompetent. McCarty was "connected with the Chero-Cola Bottling Company," and he was a witness, Knox was manager of the defendant company. After the accident, and some time before bringing the suit, *Page 217 
McCarty went to see Knox about a reparation of his damage. McCarty testified that Knox told him:
"The wheels were flattened out, ruined, on account of the brakes being applied and dragging the wheels trying to stop the car."
If Knox knew (1) that the brakes were applied, and (2) that the wheels dragged to stop the car, he learned it from another, for he was not at the accident. So there was a declaration by Knox of the substance of a declaration to him. That sort of evidence is not the best, and it was incompetent.
The respondent's counsel suggests that Knox made an admission for the defendant, and that admission may always be given in evidence. That is so; but the admission must be of a fact known to him who makes the admission. There is no room to apply the rule of res gestae; for Knox was not at the thing, and he did not know what was done there.
3. We are of the opinion that the seventh request of the defendant was sound. It will be reported. The statute, section 602 of the Criminal Code, was made to prevent accidents at points where one highway intersects another highway. It is a mandate to the citizen how to operate his motor truck at such a place. The respondent suggests that the act is a part of the Criminal Code, and is irrelevant to the instant case. That circumstance calls the louder to operators to heed the statute. The relevant language of the statute is:
"Upon approaching a crossing intersecting public highways, * * * also in traversing such crossing, * * * persons operating a motor vehicle shall * * * operate it at the rate of speed not greater than 6 miles per hour," etc.
The operator testified:
"As we were coming up into Main street we were traveling about eight miles an hour." *Page 218 
He was violating the law by his own admission. The Court ought to have so instructed the jury, for that was the purport of the request.
It is, therefore, ordered, that the judgment below be set aside, and a new trial had.
Neither MR. CHIEF JUSTICE GARY nor MR. JUSTICE FRASER participated in the consideration of this case.